Citation Nr: 0633351	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  05-03 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
bilateral pes planus


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1982 to July 1985 and 
from January 1988 to July 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a Board hearing in May 2006.  
At the hearing, the veteran's representative appeared to 
possibly be raising a claim of clear and unmistakable error 
in the September 1989 denial of service connection for 
bilateral pes planus.  This matter his hereby referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  In December 2002, the RO denied the veteran's claim to 
reopen his service connection claim for bilateral pes planus.

2.  In a February 2004 communication, the veteran effectively 
requested that his bilateral pes planus claim be reopened. 

3.  Evidence received since the December 2002 RO decision 
does not raise a reasonable possibility of substantiating the 
claim for entitlement to service connection for bilateral pes 
planus.


CONCLUSIONS OF LAW

1.  The December 2002 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.  New and material evidence has not been received to reopen 
the veteran's claim of entitlement to service connection for 
bilateral pes planus.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2006).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the RO furnished initial VCAA notice to the veteran in 
March 2004 and issued the rating decision which was the 
initial denial of the veteran's claim in May 2004.  Thus, 
VCAA notice was timely.  

In order to be consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

VA has fulfilled its duty to notify the veteran in this case.  
In the March 2004 and July 2005 letters, VA informed the 
veteran of the applicable laws and regulations, including 
applicable provisions of the VCAA, the evidence needed to 
substantiate the claim, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In the letter, VA informed the veteran 
that it would obtain the available records in the custody of 
federal departments and agencies and request medical records 
from identified private health care providers.  The Board 
also notes that the letters implicitly notified the veteran 
that he should submit any pertinent evidence in his 
possession.  In this regard, he was repeatedly advised to 
identify any source of evidence and that VA would assist him 
in requesting such evidence.  Additionally, the July 2005 
letter explicitly directed the veteran to submit to VA any 
relevant evidence in his possession.  Thus, the Board 
believes that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.

Additionally, with respect to claims to reopen based on new 
and material evidence, in Kent v. Nicholson, 20 Vet. App. 1 
(2006), the United States Court of Appeals for Veterans 
Claims (Court) held that, in an application to reopen a claim 
for service connection, in addition to notifying a claimant 
of the evidence and information that is necessary to reopen 
the claim, VA must also notify the claimant of what evidence 
and information is necessary to establish entitlement to the 
underlying claim for service connection sought by the 
claimant.  (Emphasis added.)  In reviewing the record, the 
Board finds that the July 2005 letter to the veteran was 
compliant with the requirements of Kent v. Nicholson as it 
notified him of the reason for the previous denials of 
entitlement to service connection and notified him that in 
order for the evidence submitted to be considered material, 
it must relate to the reason for the previous denials and 
raise a reasonable possibility of substantiating his claim.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

With respect to the issues decided here, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his new and material evidence 
claims, but he was not provided with notice of the type of 
evidence necessary to establish an effective date or a 
disability rating should the claim be reopened and service 
connection be established.  Despite the inadequate notice 
provided to the veteran on this element, the Board finds no 
prejudice to the veteran in proceeding with the issuance of 
this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, the Board notes that the veteran 
and his representative have alleged no prejudice as a result 
of this error.  Moreover, as the decision finds a 
preponderance of the evidence is against reopening the 
veteran's claim of entitlement to service connection for pes 
planus, any question as to the appropriate effective date or 
disability rating to be assigned is rendered moot.  

The Board also finds that all necessary assistance has been 
provided to the veteran.  The RO has made numerous attempts 
to assist the veteran in obtaining the evidence necessary to 
substantiate his claim, including obtaining medical records 
identified by the veteran.  The record includes service 
medical records, private medical records, and VA examination 
reports.  The Board notes that as the salient issue is 
whether or not new and material evidence has been received to 
reopen the veteran's claim, a VA examination is not necessary 
and the Board finds that the record as it stands includes 
sufficient competent evidence to decide this claim.  See 38 
C.F.R. § 3.159(c)(4).  

The Board again emphasizes that no additional pertinent 
evidence has been identified by the veteran as relevant to 
this issue.  Under these circumstances, the Board finds no 
further action is necessary to assist the veteran with the 
claim.  In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Analysis

The veteran has been advancing claims for bilateral pes 
planus over the years and there have been prior denials.  In 
a December 2002 rating decision, the veteran's claim of 
entitlement to service connection for bilateral pes planus 
was again denied.  The veteran was notified of the December 
2002 denial, but he did not file a notice of disagreement to 
initiate an appeal.  In this regard, the Board notes that the 
veteran did submit a statement in July 2003, but this 
statement merely requested that the RO schedule him for a new 
VA examination as he claimed to have not received notice of 
the previous examination.  The statement expressed no 
dissatisfaction with or desire to appeal the December 2002 
rating decision.  This communication is not a notice of 
disagreement as defined by 38 C.F.R. § 20.201, which states 
that a notice of disagreement is a written communication from 
a claimant or his or her representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a 
desire to contest the result.  Under the circumstances, the 
Board finds that the December 2002 rating decision became 
final.  38 U.S.C.A. § 7105(c).  However, when a claim is the 
subject of a prior final denial, it may nevertheless be 
reopened if new and material evidence is presented or 
secured.  38 U.S.C.A. § 5108.  A February 2004 written 
communication from the veteran was interpreted by the RO as a 
claim to reopen.  When a claim to reopen is presented under 
section 5108, VA must first determine whether the evidence 
presented or secured since the last final disallowance of the 
claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

For purposes of the present appeal, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.  For the 
purpose of establishing whether new and material evidence has 
been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Pertinent evidence received prior to the December 2002 rating 
decision included private medical records, an August 1989 VA 
examination report showing bilateral pes planus, and the 
veteran's service records, including his Physical Evaluation 
Board Proceedings which show that the veteran was separated 
due to disability based on having bilateral congenital flat 
feet.  In the December 2002 rating decision, the RO denied 
the bilateral pes planus claim, stating that the evidence 
showed that the disability existed prior to service and the 
evidence submitted by the veteran did not tend to establish 
that the disability was aggravated during service.  

Evidence received since the December 2002 rating decision 
includes private medical records, duplicate service records 
and statements from the veteran, and a September 2003 VA 
examination.  The Board notes that the private medical 
records and the September 2003 VA examination report are new.  
However, none of the new evidence is material as it does not 
tend to show that the veteran's bilateral pes planus was 
aggravated during active duty service.  As such, the new 
evidence does not raise a reasonable possibility of 
substantiating the veteran's claim.  With regard to the 
veteran's May 2006 testimony, it appears that he merely 
reiterated the same underlying contentions which he had 
previously advanced.  He essentially testified as to pain and 
difficulties with his feet during service which were the 
basis of his prior claims.  His testimony does not raise a 
reasonable possibility of substantiating the claims.  The 
Board also notes the veteran's representative's testimony 
regarding the September 2003 VA examination report and the 
fact that it refers to the veteran's congenital bilateral pes 
planus as "service-connected."  However, the Board does not 
find this to be a competent medical opinion addressing the 
etiology of the veteran's congenital bilateral pes planus.  
It simply appears to be a mistaken reference on the part of 
the examiner, particularly since the examination report did 
not comment on the veteran's condition beginning in service 
or that it was aggravated by service.  

The Board acknowledges the veteran's statements and testimony 
and understands his reasons for believing that the claimed 
disorder was aggravated during active duty service; however, 
because of the prior final decision, the Board's threshold 
analysis must be whether new and material evidence has been 
received to reopen his claim.  For the reasons discussed 
above, the Board is unable to find any new evidence that 
raises a reasonable possibility of substantiating his claim 
of entitlement to service connection for bilateral pes 
planus.  As such, the evidence received since the December 
rating decision is not new and material as contemplated by 
38 C.F.R. § 3.156(a), and provides no basis to reopen the 
veteran's claims.

Conclusion

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the 


positive evidence with the negative evidence to otherwise 
warrant a favorable decision.


ORDER

New and material evidence has not been received to reopen the 
veteran's claim of entitlement to service connection for 
bilateral pes planus.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


